18-3828 (L)
    United States v. Weber


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 2nd day of February, two thousand twenty-one.

    PRESENT:
                DEBRA ANN LIVINGTON,
                      Chief Judge,
                JOSÉ A. CABRANES,
                GERARD E. LYNCH,
                      Circuit Judges.
    _______________________________________

    United States of America,

                              Appellee,

                      v.                                                  18-3828 (L)
                                                                          19-476 (Con)
    Charles Weber,

                              Defendant-Appellant.

    _______________________________________


    FOR DEFENDANT-APPELLANT:                                CHARLES WEBER, pro se, Amherst,
                                                            NY. Robert J. Boyle, New York, NY
                                                            (on the brief).

    FOR APPELLEE:                                           KATHERINE A. GREGORY, Assistant
                                                            United States Attorney, for James P.
                                                            Kennedy, Jr., United States Attorney
                                                            for the Western District of New
                                                            York, Buffalo, NY.

       Appeal from a judgment of the United States District Court for the Western District of New

York (Arcara, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Charles Weber (“Weber”) appeals from a judgment in the United States District

Court for the Western District of New York (Arcara, J.) entered on February 12, 2019, after a jury

found Weber guilty of making and subscribing false statements on his 2006 and 2007 tax returns,

in violation of 26 U.S.C. § 7206(1). Weber was charged with falsely claiming that he was a

nonresident alien who did not earn business income in the United States. At trial Weber argued,

inter alia, that he had a good-faith belief that these statements were correct. The essence of his

argument was that he believed he was a citizen of New York, and not of the United States, when

he submitted his returns in 2009. Weber, with the help of standby counsel, proceeded pro se at

trial. On appeal, he submitted both a counseled brief and a supplemental pro se brief. We

assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

the issues on appeal.

I.     Evidentiary Rulings

       We review evidentiary rulings for abuse of discretion, reversing only for “manifest error,”

and only where that error was not harmless. United States v. Miller, 626 F.3d 682, 687–88 (2d

Cir. 2010) (internal quotation marks omitted). Under Federal Rule of Evidence 403, a district

court “may exclude relevant evidence if its probative value is substantially outweighed by a danger

of one or more of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. “We
afford great deference to the district court’s balancing under Rule 403,” and we will overrule it

only if we find the district court’s decision “arbitrary and irrational.” United States v. Desposito,

704 F.3d 221, 234 (2d Cir. 2013).

       Weber argues that the district court erred by not permitting him to discuss the content of

certain legal cases, which he claimed influenced his beliefs about taxation in 2009. Weber also

contends that the district court erred by not permitting him to enter these cases, various

constitutional provisions, and other legal documents and analysis into evidence. In his view, the

excluded evidence would have shown that his beliefs about his citizenship had an arguable basis

in law, and thus would have supported a finding that he held his beliefs in good faith.

       In previous cases, we have found no abuse of discretion where a district court excluded

certain documentary evidence, such as federal court decisions, that a defendant argued served as

the basis of his opinions about tax law. United States v. Kraeger, 711 F.2d 6, 7 (2d Cir. 1983)

(per curiam). In doing so, we have explained that such evidence “is likely to confuse a jury on

the distinction between questions of law, which are for the court to decide, and questions of fact,

which are for the jury.” Id. at 8. We have also considered whether the district court nonetheless

permitted the defendant to testify about other aspects of this documentary evidence, such as the

extent of his research and the effect that the legal opinions had on his beliefs. See also United

States v. Gilmartin, 684 Fed. App’x 8, 10 (2d Cir. 2017) (concluding that the district court did not

abuse its discretion in excluding materials concerning the “voluntary nature” of filing tax returns

and excerpts from the Internal Revenue Code, where the court nonetheless permitted the defendant

to testify about the documents and the basis of his understanding of the tax laws, as this

documentary evidence had the potential to confuse the jury). Here, Weber testified at length

                                                 3
about how he formed his views in 2009, including the effect of a series of cases on his mental state

at that time. Moreover, the additional materials posed a significant risk of confusing the jury about

the legal mechanics of taxation and about its role as finder of fact. Accordingly, the district

court’s rulings were not “arbitrary and irrational.” Desposito, 704 F.3d at 234.

       Weber’s contention that the district court erred by limiting his cross-examination and

directing some of the witnesses’ responses is also without merit. The district court permitted

Weber significant leeway in cross-examination. For example, the district court allowed Weber to

ask his former accountant questions about the creation of the federal government, as well as seek

concessions regarding his legal theories from government witnesses.       The district court also did

not deny Weber an opportunity to rephrase a question that it had found to be argumentative. The

court’s direction to certain witnesses that they could respond that they did not know an answer or

did not understand a question was not improper either, but instead provided necessary information

to these witnesses, keeping the trial moving along efficiently. Nor did the district court err when

it generally limited Weber to discussing his beliefs about the law through the time that he filed his

2007 tax return. Weber’s research after that time had little—if any—bearing on his mental state

when he filed the returns.

II.    Jury Instructions

       Where, as here, a defendant failed to timely object to a jury instruction, we review the

instruction for plain error. United States v. Nouri, 711 F.3d 129, 138 (2d Cir. 2013). A criminal

defendant is entitled to jury instructions that “adequately apprise the jury of the elements of the

crime charged and their defense,” so long as that defense has “a basis in law and in the evidence.”

United States v. Evangelista, 122 F.3d 112, 116 (2d Cir. 1997) (internal quotation marks and

                                                 4
alterations omitted). Weber argues that the district court’s jury instructions misstated the law

regarding the willfulness element of the charged offense and his good-faith defense. We disagree.

       Under § 7206, the government was required to prove that Weber “[w]illfully” made

statements on his tax return which he “d[id] not believe to be true and correct as to every material

matter.” 26 U.S.C. § 7206(1). To carry this burden, the government accordingly needed to

“negat[e the] defendant’s claim” that he “had a good-faith belief that he was not violating any of

the provisions of the tax laws.” Cheek v. United States, 498 U.S. 192, 202 (1991). While a

defendant’s good-faith reason need not be objectively reasonable, the objective reasonableness of

a claimed belief may be probative of whether the defendant held the belief in good faith. Id. at

203–04; cf. United States v. Droge, 961 F.2d 1030, 1038 (2d Cir. 1992) (observing that the jury

was properly instructed to determine whether the defendant “actually believed that he was not

required to file a return or pay taxes”). Moreover, unlike “innocent mistakes caused by the

complexity of the Internal Revenue Code” which may support a good-faith defense, “[c]laims that

some of the provisions of the tax code are unconstitutional” cannot because “they reveal full

knowledge of the provisions at issue,” notwithstanding the defendant’s belief that those provisions

are “invalid and unenforceable.” Cheek, 498 U.S. at 205.

       Here, the district court instructed the jury that it could not find that Weber acted willfully

if he had a good-faith belief that he was not violating the law, even if that belief was irrational.

Second, the court explained that the reasonableness of a claimed belief may be probative of

whether it was held in good faith. Third, the court instructed the jury that it could find that Weber

acted willfully if it found that he had a good-faith misapprehension about the law’s validity, instead

of its contents.    Accordingly, these instructions conveyed the correct legal standard and

                                                  5
adequately informed the jury of the mens rea required under the case law. See id. at 201.

III.   Prosecutorial Misconduct

       “Inappropriate prosecutorial comments, standing alone, [do] not justify a reviewing court

to reverse a criminal conviction obtained in an otherwise fair proceeding.” Evangelista, 122 F.3d

at 120 (internal quotation marks and alterations omitted).        Instead, “such remarks must be

examined within the context of the trial to determine whether the prosecutor’s behavior amounted

to prejudicial error.”   Id.   In determining prejudice, we consider “(1) the severity of the

misconduct, (2) the measures adopted to cure the misconduct, and (3) the certainty of conviction

absent the improper statements.” United States v. Thomas, 377 F.3d 232, 245 (2d Cir. 2004).

       Here, Weber argues that the trial was unfair because prosecutors made several supposedly

inappropriate comments during the trial. Specifically, he argues that prosecutors improperly

described his research as having an “angle,” that they suggested his research was skewed by the

criminal investigation, and that they referred to his belief that he was entitled to many benefits of

citizenship while being exempt from taxes, as well as his inability to remember certain aspects of

his research, as “convenient.” We need not address the substance of Weber’s claim, however,

because even assuming arguendo that each one of these statements was inappropriate, they do not

collectively rise to the level of “severe” misconduct, but rather would constitute, at best,

“aberration[s] in an otherwise fair proceeding.”         Id. (internal quotation marks omitted).

Furthermore, the district court mitigated any risk of prejudice in its jury instructions, which made

clear that statements made by counsel during trial are not evidence. See id.

       As to Weber’s remaining prosecutorial misconduct claims, we cannot evaluate Weber’s

claim that the government mischaracterized his mother’s testimony, or that the district court

                                                 6
improperly interrupted his cross-examination of a witness from the New York Department of

Education, because a transcript of that testimony is not in the record. Wrighten v. Glowski, 232

F.3d 119, 120 (2d Cir. 2000) (per curiam) (dismissing portion of appeal with prejudice where pro

se appellant failed to provide this Court with the trial transcripts needed for meaningful appellate

review). In any case, we have little reason to believe that these claims are meritorious, given their

barebones development in Weber’s brief.          We further reject Weber’s argument that the

government mischaracterized other evidence. In effect, Weber invites the Court to accept his

mistaken premise that New York is a country and that there is a distinction between an “American”

or New York citizen and a “United States citizen,” which we have repeatedly declined to do. See,

e.g., United States v. Drachenberg, 623 F.3d 122, 124 (2d Cir. 2010).

IV.    Remaining Issues

       Finally, we review questions of law de novo, including jurisdictional questions, and

questions concerning the preclusive effect of state-court decisions. See id.; Brown Media Corp.

v. K&L Gates, LLP, 854 F.3d 150, 156-57 (2d Cir. 2017). To the extent that Weber reiterates on

appeal that he is not a citizen of the United States, and that he therefore is not required to pay

federal income taxes and is not subject to the jurisdiction of federal courts, these arguments are

wholly meritless and do not provide a basis for Weber to challenge his conviction.               See

Drachenberg, 623 F.3d at 124 (rejecting as frivolous argument that the district court lacked

jurisdiction because the defendant was a citizen of New York); Ficalora v. Comm’r of Internal

Revenue, 751 F.2d 85, 87 (2d Cir. 1984) (rejecting constitutional challenge to Congress’s authority

to impose income taxes); United States v. Jagim, 978 F.2d 1032, 1036 (8th Cir. 1992) (describing

argument that defendant was a citizen of the “sovereign state” of Idaho, rather than the United

                                                 7
States, as “patently frivolous”). Weber’s argument that the district court was required to give

preclusive effect to a state court decision is also unavailing. The state decision, which granted

Weber’s petition to change his name from “CHARLES WEBER” to “Charles Weber,” is irrelevant

to the present case, as it has no bearing on citizenship.

       We have considered all of Weber’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk of Court




                                                  8